[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff alleges that he was the victim of an assault which occurred on July 5, 1994 at approximately 1:30 a.m. in Naugatuck, Connecticut. The plaintiff was treated at the emergency room of Waterbury Hospital.
The defendant, Wendy Harrison a/k/a Wendy Meservey, was defaulted for failure to appear on 8/26/97. A finding of nonmilitary service was made. This defendant, Wendy Harrison a/k/a Wendy Meservey, however, was called as a witness by the defendant, Thomas Harrison. The defendant, Thomas Harrison, filed an appearance but filed no responsive pleadings and was defaulted for failure to plead. The court allowed the defendant, Thomas Harrison, to testify and to call several witnesses on his behalf.
Judgment may enter for the plaintiff and against the defendants in the amount of $1,000 plus costs.
COPPETO, J.